Dear Ms. White:
We received your request for an opinion on behalf of the City of Houma regarding the City's Firemen's Pension and Relief Fund and the Firefighters' Retirement System.  As indicated in your request, an employee of the City of Houma Fire Department questions the applicability of the City's Pension and Relief Fund.
This particular employee has worked for the City's Fire Department since 1976, off and on, and contributions were made on his behalf to the City of Houma Firemen's Pension and Relief Fund until 1984. According to the information in your request, this employee left the Fire Department in 1982 but was rehired by the Fire Department in 1984 and contributions were then paid to the Firefighters' Retirement System pursuant to La.R.S. 11:2253 which mandates that any person who becomes an employee on or after January 1, 1980 become a member of the Firefighters' Retirement System.
In 1995, the City's Fund merged with the Firefighters' Retirement System and this employee's prior years of service were transferred to the Firefighters' Retirement System.  The employee now contends that he is entitled to retire pursuant to the terms of the City's Fund as opposed to the Firefighters' Retirement System.  As stated in your request, the City's Fund would allow him to retire after twenty years of service regardless of age and would pay slightly higher benefits than the Firefighters' Retirement System.
It is our opinion that this employee must retire pursuant to the terms and conditions of the Firefighters' Retirement System.  He has not contributed to the City's Fund since 1982.  Contributions have been made to the Firefighters' Retirement System since his rehire in 1984.  His prior years of service were transferred out of the City's fund and into the Firefighters' Retirement System. He is no longer a member of the City of Houma Firemen's Pension and Relief Fund; rather, he is a member of the Firefighters' Retirement System and must retire pursuant to its terms and conditions.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to call.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released: August 1, 2002